           Case 1:15-cr-00804-JSR Document 59 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
HASSAN KHAN,                                          :

                                   Movant,          :

                          -against-                 :                   ORDER

UNITED STATES OF AMERICA,                           :              20-CV-945 (JSR) (KNF)
                                                                    15-CR-804-1 (JSR)
                                    Respondent. :
------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        Hassan Khan made a motion “pursuant to 28 U.S.C. $2255 to vacate his sentence in this

matter based on the ineffective assistance of his defense counsel,” Jeffrey Louis Greco. “If the

motion is not dismissed, the judge may direct the parties to expand the record by submitting additional

materials relating to the motion,” and “must give the party against whom the additional materials are

offered an opportunity to admit or deny their correctness.” Rule 7 of the Rules Governing Section 2255

Proceedings for the United States District Courts. It IS ORDERED that:

        (a) on or before September 11, 2020, Jeffrey Louis Greco, Esq. serve and file his affidavit

             responding to the plaintiff’s claim that he rendered ineffective assistance to him;

        (b) on or before September 21, 2020, the movant serve and file his reply to Jeffrey Louis Greco’s

             affidavit;

        (c) any motion for an evidentiary hearing be made on or before September 28, 2020; and

        (d) the Clerk of Court is directed to serve this order on Jeffrey Louis Greco, Esq. via his e-mail

             address indicated in the underlying criminal case.

Dated: New York, New York                                         SO ORDERED:
        September 1, 2020




                                                          1
